Title: From Thomas Jefferson to John Adams, 18 October 1824
From: Jefferson, Thomas
To: Adams, John,Fitzwhylsonn, William H.


Messrs Adams, Fitzwhylson & Brockenbrough
Monticello
Oct. 18. 24.
I have duly recieved the favor of your invitation of the 12th inst. to join you on the interesting occasion of the reception of Majr Genl La Fayette. in testifying the veneration of the citizens of Richmd for his character, their sense of his services, and their affection for his person. no one would harmonise in all these sentiments more  cordially than myself, no one perhaps having had so protracted and multiplied proofs not only in the war but the peace which followed it, of his zealous attachment to the service of our country. but at the age and under the infirmities of 81. I am  no longer equal to such a journey nor able to avail myself of occasions so distant of joining in the just expressions of  the gratitude of my fellow citizen to this our early friend and benefactor. I flatter myself with being indemnified by the opportunity he will give  to myself and my neighbors of manifesting  here our sense of the services he rendered  our portion of the country particularly, and our participation in the general  joy which his visit has inspired in every breast. Declining this kind invitation therefore as I must from necessity I beg leave to say that my respect for yourselves and the citizens of Richmd would have been a great additional inducement for my acceptance of it. a serious indisposition of some continuance obliges me to borrow the pen of another to convey to   yourselves and the citizens of Richmond these my thanks and regrets and the assurance of my high consideration.Th:J.